     Case: 1:20-cv-05543 Document #: 25 Filed: 11/20/20 Page 1 of 1 PageID #:175

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Kenneth Meyers
                                      Plaintiff,
v.                                                       Case No.: 1:20−cv−05543
                                                         Honorable Andrea R. Wood
AriZona Beverages USA LLC
                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, November 20, 2020:


        MINUTE entry before the Honorable Andrea R. Wood: At the emailed request of
the parties, the Court sets the following briefing schedule on Defendant's Rule 12(b)(6)
motion to dismiss Plaintiff's class action complaint or, alternatively, to transfer venue
under 28 U.S.C. 1404(a) [19]: Plaintiff shall file his response by 12/18/2020 and
Defendant shall file its reply by 1/8/2021. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
